DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alattar et al., USPN 2005/0039021, in view of Monga et al., USPN 2010/0060943.
With regard to claims 14 and 15 Alattar discloses a method for extracting watermarks from a received document (0002) resulting from a watermarked document (0029) which has a watermark embedded encoding a message of a number Q of symbols (0028), the method characterized by including applying noise reduction and geometric correction to the received document (0018), wherein the received document is a distorted copy of the watermarked document (scanned, 0018), identifying and locating spaces in the received document by a location analysis module (0040), the location analysis distinguishing between intra-word spaces and inter-word spaces (0036) and obtaining a vector corresponding to the inter-word spaces of the watermarked document (0040), mapping the inter-word spaces of the vector to symbols (0040, 0019, 0063) according to an alphabet of codewords (0040), and the symbols being univocally mapped to the codewords (0040, 0029). Alattar does not disclose de-packetizing the mapped symbols to obtain synchronization blocks and payload blocks of symbols and channel decoding the payload blocks to extract the message. Alattar further does not specifically disclose noise reduction and geometric correction, although he mentions that scanning can introduce noise and geometric distortion (0018). Monga discloses a method for extracting scanned watermarks (0002) similar to that of Alattar, and further discloses de-packetizing the mapped symbols to obtain synchronization blocks and payload blocks of symbols (0103, 0077, 0116) and channel decoding the payload blocks to extract the message (0077), and further discloses correcting known scanning issues (0010). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to implement the de-packetizing and channel decoding of Monga in the method of Alattar  and the scanning correction of Monga for the stated noise reduction and geometric correction of Alattar (0018), for the motivation of improved watermarking, a stated motivation of Monga (0009) and Alattar (0003).
References Cited
Zarrabizadeh, USPN 2005/0069167, discloses a method for extracting watermarks (0013) including de-packetizing the mapped symbols to obtain synchronization blocks and payload blocks of symbols (0068) and channel decoding the payload blocks to extract the message (0070), but is directed toward video watermarking (title) rather than the claimed document watermarking.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434